Citation Nr: 1204506	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO. 08-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In November 2009, the Board issued a decision which, in part, denied the Veteran's claim for service connection for esophageal cancer, to include as due to herbicide exposure. The Veteran appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court). In a June 2010 Joint Motion for Partial Remand (JMPR), the Court vacated the portion of the Board's November 2009 decision which denied entitlement to service connection for esophageal cancer, to include as due to herbicide exposure, and remanded the claim for further development. The Court issued its order in July 2010.

The claim was remanded by the Board to the RO for further development in March 2011. Based on the actions taken by the RO, there has been substantial compliance with the March 2011 remand. Dyment v. West, 13 Vet.App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet.App. 268 (1998) where there was substantial compliance with remand directives).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for bilateral hearing loss and whether new and material evidence has been received to reopen claims for entitlement to service connection for tinnitus and posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Esophageal cancer was first demonstrated many years after service and is not etiologically related to any incident in service, to include exposure to herbicides.


CONCLUSION OF LAW

Esophageal cancer was not incurred in or aggravated by active military service, nor may service connection be presumed. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau, supra. (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter sent in December 2006, which informed the Veteran of the evidence necessary to substantiate his service connection claim. The letter informed him of the evidence VA would seek on his behalf and the information and evidence for which he was responsible.

The December 2006 letter and an insert with a May 2008 statement of the case provided the Veteran with notice of how VA would establish a disability rating and assign an effective date if his claim was granted. See Dingess, 19 Vet.App. at 486. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a June 2010 JMPR, the parties agreed that the March 2007 VA digestive conditions examination was inadequate for adjudicative purposes. See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (citing Daves v. Nicholson, 21 Vet.App. 46, 52 (2007). The JMPR noted that under the provisions of 38 U.S.C.A. § 5103A(d), VA is required to obtain a thorough and complete medical examination or opinion "when such an examination or opinion is necessary to make a decision on the claim." However, if the medical examination report does not contain sufficient information to allow an informed decision by the Board, 38 C.F.R. § 4.2 requires the rating board to return the report as inadequate. See Bowling v. Principi, 15 Vet.App. 1, 12 (2001).

In light of Barr, the parties agreed that once VA provided the VA examination for esophageal cancer, it was obligated to ensure that the report was adequate for purposes of adjudicating the Veteran's claim of entitlement to service connection. See Barr, supra; see also 38 C.F.R. § 4.70 ("If the report of examination is inadequate as a basis for the required consideration of service connection and evaluation, the rating agency may request a supplementary report from the examiner giving further details..."). The parties agreed that the Board erred in determining that the duty to assist had been satisfied in its November 2009 decision. The parties also agreed that the Board "failed to provide an adequate explanation as to why the March 2007 VA medical opinion was probative evidence against the [Veteran's] claim when the opinion failed to provide, as requested, a nexus opinion as to the relationship, if any, between the [Veteran's] esophageal cancer and his period of military service." 

Pursuant to the June 2010 JMPR, the Board remanded the claim to the RO in March 2011 for further development and to afford the Veteran another VA examination to determine whether the Veteran's esophageal cancer is related to any incident of military service, to include herbicide exposure. The Veteran was afforded a VA esophagus examination in June 2011.

In a January 2012 Informal Hearing Presentation, the Veteran contended that the June 2011 VA esophagus examination was "inadequate and should not be relied upon for rating purposes." He asserted that the examiner resorted to mere speculation and failed to offer an opinion, rendering the conclusion "nonevidence" for the purposes of adjudicating the claim. The Veteran also asserted that while discounting an etiology to Agency Orange exposure, the examiner failed to provide another possible etiology of the esophageal cancer.

While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim. See 38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009) (interpreting section 5107 and stating that the duty to assist requires VA to bear the "primary responsibility of obtaining the evidence it reasonably can to substantiate a veteran's claim for benefits").

The Veteran was given numerous opportunities to submit evidence of an etiology between his esophageal cancer and service, to include in-service exposure to Agent Orange. He was notified that he could submit evidence to assist in the determination of his claim and provided a list of evidence of appropriate evidence in a December 2006 VCAA letter. He was also notified of what the evidence must show to support his service connection claim in the letter. Additionally, he was provided with a March 2008 letter, which notified him that he could provide medical evidence that his esophageal cancer is related to Agent Orange, and a May 2008 statement of the case, which notified him of the elements of service connection, including the requirements to establish service connection based upon exposure to Agent Orange. In July 2008, the Veteran indicated that he had no other information or evidence to submit to VA to support his appeal. Although the November 2009 Board decision denying his claim has been vacated as to its legal efficacy, it remains a matter of record and its discussion clearly again advised the Veteran that competent medical evidence was need to establish the cause of his disorder. 

In February 2011 correspondence, the Veteran was notified that he was afforded an additional 90 days to submit additional evidence following the JMPR. In February 2011 and March 2011 statements, the Veteran indicated he had no evidence to submit to support his claim. 

The Veteran was also provided with a November 2011 supplemental statement of the case, which provided the Veteran with all of the pertinent laws, regulations, and rating schedule provisions for his service connection claim. In a November 2011 statement, the Veteran waived the 30 day waiting period to submit additional evidence or arguments, and indicated that he did not have any additional evidence concerning his claim.

With respect to the Veteran's assertion that the June 2011 VA examiner's opinion was inadequate, the Court has held that a medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." See Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)). 

The Court addressed a situation similar to the one in this case in Jones v. Shinseki, 23 Vet.App. 382 (2010). In that case, two VA medical examiners stated they could not resolve etiological questions "without resort to mere speculation." Id. at 385. The Court held that

[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion. However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity. For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim. Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.

See Jones, 23 Vet.App. at 390.

A medical examination can be adequate and still find the etiological question too speculative to answer, as Jones plainly acknowledges. See Jones, 23 Vet.App. at 390-91 ("There are limits to even the most current medical knowledge."). Any medical opinion, including one that states no conclusion can be reached without resorting to speculation, must be "based on sufficient facts or data." See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 302 (2008). Therefore, it must be clear, from the examiner's statements, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis. See Daves, supra. 

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination. See Wallin v. West, 11 Vet.App. 509, 514 (1998). The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. 

Finally, the examiner should clearly identify precisely what facts cannot be determined. For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. Jones, 23 Vet.App. at 390.

The Court has also noted that VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant. In the Court's view, that assessment is inherent in a finding that the duty to assist has been fulfilled. See Clemons v. Shinseki, 23 Vet.App. 1, 6 (2009) (Board may be required to obtain further medical evidence "unless the medical evidence itself indicates that determining the cause is speculative"); see also Roberts v. West, 13 Vet.App. 185, 189 (1999) (observing that "the fact that [a] medical opinion was inconclusive  . . . does not mean that the examination was inadequate.")

According to Barr, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr, 21 Vet.App. at 312. 

Although the June 2011 VA examiner stated that it would be "only with resort to mere speculation" to opine whether or not the Veteran's residuals of esophageal cancer status-post total esophagestomy was caused or aggravated by exposure to Agent Orange or was otherwise caused or aggravated to any degree by military service, the opinion was adequate for adjudicative purposes. The examiner stated that he reviewed the claims file and he noted specific facts from the claims file, including the date of the esophageal tumor diagnosis and the date of the total esophagectomy. The examining physician's opinion was predicated on a full reading of the available medical records contained in the Veteran's claims file. The physician considered all of the pertinent evidence of record and provided a complete rationale for the opinions stated, relying on the records reviewed.

The examining physician noted his findings upon examining the Veteran and diagnosed residuals status-post esophagectomy with gastric repositioning for esophageal adenocarcinoma. He indicated that there was no objective data to support a more definitive diagnosis, and opined that there was no objective evidence that the Veteran's current esophageal disorder was caused or aggravated by his military service. The examiner also reported that medical literature "does not yet support a cause and effect relationship between [Agent Orange] exposures and esophageal cancer," reflecting the limitations of knowledge in the medical community at large and not those of the particular examiner. For these reasons, the June 2011 VA examination was adequate. Jones, 23 Vet.App. at 390.

The RO has obtained the Veteran's service treatment records, VA medical records, and private medical records. The Veteran was afforded a VA digestive conditions examination in March 2007, a VA scars examination in June 2011, and a VA esophagus examination in June 2011. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Merits of the Claim

The Veteran contends that his esophageal cancer was caused by exposure to chemicals during his service in Vietnam. Because there is no competent evidence linking the disorder to any incident of military service the claim will be denied. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309. However, a veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease. 38 U.S.C.A. § 1116(b)(1) (West 2002).

If a veteran was exposed to an herbicide agent during active military service, the following diseases are presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; artherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Although there are certain disabilities that are presumed were incurred in service as a result of exposure to Agent Orange for veterans who served in Vietnam, esophageal cancer is not included on the list of presumptive diseases enumerated by the Secretary pursuant to the applicable statute. 38 C.F.R. §§ 3.307, 3.309(e) (2011).

In June 2007, the Secretary specifically determined that gastrointestinal cancers, including esophageal cancer, are not related to herbicide exposure. The Secretary found that "[t]aking account of the available evidence and [the National Academy of Science (NAS)] analysis, ... the credible evidence against an association between herbicide exposure and gastrointestinal tract tumors outweighs the credible evidence for such an association, and he has determined that a positive association does not exist." See Notice, 72 Fed. Reg. 32, 395 (June 12, 2007). Therefore, the Veteran's esophageal cancer is not subject to the presumption for diseases associated with herbicide exposure, and the Veteran does not qualify for compensation under this provision.

Notwithstanding the provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2011). Although service connection is not warranted on a presumptive basis, it must be determined whether the disability is related to the Veteran's service on a direct basis.

The Veteran's DD-214 documented service in Vietnam from February 1970 to December 1970.

The Veteran's service treatment records include no complaints, findings, or treatment of esophageal cancer. A September 1970 flight physical examination revealed a normal mouth and throat, and a PULHES survey was "1" for each body area. In a September 1970 report of medical history, the Veteran denied throat and stomach trouble. A December 1971 separation examination report noted a normal mouth and throat. In a December 1971 report of medical history, the Veteran denied throat and stomach trouble.

During a March 2007 VA digestive conditions examination, the Veteran reported he was diagnosed with esophageal cancer in 1999. He stated he had persistent reflux symptoms and difficulty swallowing when he first sought treatment. He related that an initial endoscopy revealed Barrett's esophagus whereas a subsequent endoscopy showed positive dysplasia three months later. The Veteran underwent an esophagectomy in June 1999. Following surgery, further evaluation and an endoscopy were negative for recurrence of cancer. The diagnosis was esophageal cancer status-post esophagectomy.

A March 2008 VA treatment note documented endoscopy findings which showed a benign squamous esophageal mucosa with mild reactive changes in the upper third of the esophagus.

During a June 2011 VA scars examination, the examining physician noted residual scars status-post total esophagectomy with stomach repositioning. 

During a June 2011 VA esophagus examination, the examining physician noted the Veteran was diagnosed with esophageal moderately differentiated adenocarcinoma with minimal submucosal invasion and negative lymph nodes in June 1999. The diagnosis was residuals status-post esophagectomy with gastric repositioning for esophageal adenocarcinoma. The examining physician opined, "A more precise diagnosis can not (sic) be rendered as there is no objective data to support a more definitive diagnosis." 

The examining physician reported that he was unable to opine whether or not the Veteran's current esophageal disorder, which he diagnosed as residuals status-post esophagectomy with gastric repositioning for esophageal adenocarcinoma, was caused or aggravated to any degree by exposure to Agent Orange or otherwise caused or aggravated to any degree by his military service. The physician noted the Veteran's December 1971 separation examination was silent for any gastroesophageal reflux disease (GERD) or stomach symptoms, treatments, or diagnoses which are risk factors for esophageal cancer. He also reported that the separation examination report was silent for any diagnoses of Barrett's esophagus, which is a precursor to esophageal cancer. 

The examining physician reported that he found no objective evidence that the Veteran's current esophagus disorder was caused or aggravated to any degree by his military service. He also noted, "Although Agent Orange exposure does cause several cancers, the current medical literature does not yet support a cause and effect relationship between these exposures and esophageal cancer." Therefore, he found there was no objective evidence that the Veteran's esophagus disorder was caused or aggravated to any degree by his exposure to Agent Orange during military service.

As discussed above, in Jones v. Shinseki, 23 Vet.App. 382 (2009), the Court held that a determination that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion. Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The examiner's opinion that the Veteran's esophageal cancer could not be related to military service without result to mere speculation is competent, well-reasoned, and fully consistent with the evidence. It is sound and logical reasoning that he could not find that esophageal cancer was caused or aggravated by service nearly 40 years ago. The examiner's opinion that there was no objective evidence that the Veteran's esophagus disorder was caused or aggravated to any degree by exposure to Agent Orange in service was also competent, well-reasoned, and fully consistent with the evidence. The examiner noted that current medical literature does not yet support a cause and effect relationship between Agent Orange exposure and esophageal cancer which reflects the limitations of knowledge in the medical community at large. Accordingly, the opinion is afforded substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Service connection for the Veteran's esophageal cancer is not warranted. It was not until the Veteran complained of persistent reflux symptoms and difficulty swallowing when he first sought treatment and was subsequently diagnosed with esophageal cancer in 1999-27 years after separation. While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's claim that his residuals of esophageal cancer were caused by exposure to Agent Orange during service. While exposure to Agent Orange is presumed in cases where the veteran served in the Republic of Vietnam during active service, esophageal cancer is not classified as one of the enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2011). Consequently, the Veteran's claim must be denied on this presumptive basis.

The Veteran has not specifically alleged that his esophageal cancer was directly due to service. However, continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

There is no continuity of symptomatology in this case.  The June 2011 VA examiner noted the Veteran's December 1971 separation examination was silent for any GERD or stomach symptoms, treatments, or diagnoses which are risk factors for esophageal cancer. Additionally, the separation examination report was silent for any diagnoses of Barrett's esophagus, which is a precursor to esophageal cancer.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as the etiology of diseases and disorders. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). It is now well established that lay people without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise. 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this case, the competent medical evidence finds no etiological relationship between esophageal cancer and service or herbicide exposure in service. In the absence of such evidence, service connection is not warranted. 



VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable here because the preponderance of the evidence is against his claim. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, this issue on appeal is denied.


ORDER

Service connection for esophageal cancer, to include as due to herbicide exposure, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


